JOINT FILING AGREEMENT This JOINT FILING AGREEMENT is entered into as of October 23, 2012, by and among the signatories hereto. The undersigned hereby agree that the Statement on Schedule 13D with respect to the shares of common stock, par value $0.001 per share, of NTS, Inc., a Nevada corporation, is, and any amendment thereafter signed by each of the undersigned shall be, filed on behalf of each undersigned pursuant to and in accordance with the provisions of 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated: October 23, 2012 JEFFREY EBERWEIN BOSTON AVENUE CAPITAL, LLC /s/ Jeffrey Eberwein /s/ Stephen J. Heyman Jeffrey Eberwein, Individually Stephen J. Heyman, Manager RICHARD K. COLEMAN, JR. BOSTON AVENUE CAPITAL, LLC /s/ Richard K. Coleman, Jr. /s/ James F. Adelson Richard K. Coleman, Jr., Individually James F. Adelson, Manager MARK D. STOLPER CHARLES M. GILLMAN /s/ Mark D. Stolper /s/ Charles M. Gillman Mark D. Stolper, Individually Charles M. Gillman, Individually GLOBALTEL HOLDINGS, LLC MANCHESTER MANAGEMENT COMPANY, LLC /s/ Dilip Singh /s/ James E. Besser Dilip Singh, Manager James E. Besser, DILIP SINGH JAMES E. BESSSER /s/ Dilip Singh /s/ James E. Besser Diling Singh, Individually James E. Besser, CCM OPPORTUNISTIC PARTNERS, LP By: CCM Opportunistic Partners GP, LP, its General Partner By: CCM GP, LLC, its General Partner By: /s/ Alfred John Knapp, Jr. Name: Alfred John Knapp, Jr. Title: Manager CCM OPPORTUNISTIC ADVISORS, LLC /s/ Alfred John Knapp, Jr. Name: Alfred John Knapp, Jr. Title: Manager ALFRED JOHN KNAPP, JR. /s/ Alfred John Knapp, Jr. Alfred John Knapp, Jr., Individually
